Title: To James Madison from James Monroe, 4 September 1816
From: Monroe, James
To: Madison, James



Dear Sir
Sepr. 4. 1816.

I sent you a Sketch of a reply to the French minister, subject to your correction, to be forwarded afterwards to Mr Graham.  If the offer is discussd with him, there will be no end to it, & we shall lose ground in every step.  He must I think be a little alarm’d by adverting to the fate of Jackson, and Genet.  Unless some tone is taken, all hope of indemnity is lost.  I infer from yours, that this is also your opinion.
I will forward soon, a sketch of an answer to Mr Daschkoff.  To minor objects I will afterwards attend.
Mr Jefferson, mentiond to me, on Monday that he expected you up, notwithstanding the particular object had failed.  With affecte. reqard

Jas. Monroe

